DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/19/2020 has been entered. 
Response to Arguments
The double patenting rejection over U.S. Patent No. 9,895,221 will be held in abeyance until the Applicant has submitted persuasive arguments, an acceptable terminal disclaimer, evidence, and/or amendments to overcome the rejection. 
Applicant’s arguments with respect to claims 7, 9-15, 18, 20, 22, 23, 34, 36, and 37 have been considered, but are moot in view of the new grounds of rejection.
Specification
The amendments made to the specification, filed on 6/9/2020, have been reviewed and are accepted.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 7, 9, 10, 12-15, 18, 20, 22, 23, 34, 36, and 37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 15, 16, and 18 of U.S. Patent No. 9,895,221. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the structural elements and characteristics are disclosed by both sets of claims. Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 15 of U.S. Patent No. 9,895,221 in view of Kovalsky et al. (US Pub. No. 2014/0194983). Kovalsky et al. teaches that it is well known in the art that an atrial collar of a stent includes a synthetic material (para. 0041), as it has been held that a simple substitution of one known element for another to obtain predictable results, in the instant case replacing one type of implant material for another, would have been obvious to one having ordinary skill in the art at the time of the invention.
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 has been amended to recite that “the collar include[es] a first portion that spans the area between the outer stent and the inner stent, wherein the collar covers the area between the outer stent and the inner stent.” It is unclear if the claim is intending to describe different portions of a collar (i.e., one portion that “spans” the area between the stents and another portion that “covers” the area between the stents). It is further unclear if the language stating that the collar is covering and spanning the area between the stents is intending to recite two different functions for the collar. Appropriate correction and/or clarification is required. For the purpose of the present examination, the claim language is being interpreted to mean that a single portion of the collar both spans and covers the area between the inner and the outer stents.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
7, 9, 11, 12, 14, and 15 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Kovalsky et al. (US Pub. No. 2014/0194983; hereinafter Kovalsky).
Kovalsky discloses the following regarding claim 7:  a prosthetic mitral valve comprising:  an outer stent (120) having an atrial end and a ventricular end (Figs. 5-6); an inner stent (110) coupled to the outer stent (Figs. 5-6; para. 0037), the inner stent having an inflow end and an outflow end (Figs. 5-6) being disposed at least partially within the outer stent such that an area is defined between the outer stent and the inner stent (please see annotated Figure A, below; Figs. 5-6); a leaflet apparatus (200, 210) disposed within the inner stent (Figs. 5-6; paras. 0039-0040); and a collar (portion of element 220 located within the “area” between the inner and outer stents) coupled to the inflow end of the inner stent and the atrial end of the outer stent (Figs. 5-6), wherein the collar covers the area between the outer stent and the inner stent to allow blood to flow into the area underneath the collar (Figs. 5-6; paras. 0039-0040).
Please note that many of the claims have functional language. Claim recitations defining how and where the applicant's invention is used are considered to be intended use limitations.  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. 


    PNG
    media_image1.png
    446
    800
    media_image1.png
    Greyscale

Figure A.

Kovalsky discloses the following regarding claim 9:  the valve of claim 7, wherein the leaflet apparatus is disposed in the inner stent proximate to the ventricular end of the outer stent (Fig. 6).
Kovalsky discloses the following regarding claim 11:  the valve of claim 7, wherein the collar includes a synthetic material (para. 0040).
Kovalsky discloses the following regarding claim 12:  the valve of claim 7, wherein the collar is formed separately from and coupled to the outer stent and the inner stent (paras. 0037-0040).  Please note that the method of making a device is not considered germane to the patentability of the device itself.  Method limitations in device claims are only considered to the extent they further define the structure of the claimed apparatus.
Kovalsky discloses the following regarding claim 14:  the valve of claim 7, wherein the collar is substantially toroidal (Fig. 6).
.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 10, 18, 20, 22, 23, and 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovalsky in view of Rafiee (US Pub. No. 2012/0078360).
Regarding claims 10, 18, and 34, Kovalsky discloses the limitations of the claimed invention, as described above.  Kovalsky further teaches that its outer stent may be provided with a variety of configurations, including a flared shape (para. 0041). However, it does not explicitly recite the atrial end of the outer stent includes a flared portion extending radially outward, and the collar being attached to the flared portion.  Rafiee teaches a prosthetic heart valve comprising a stent a tissue covering (Figs. 1-5B, 20-22, 38-41; paras. 0152-0154, 0188-0191); flared portions that extend radially outward (Figs. 1-5B, 18A-22, 31-39); and a collar portion that is attached to the flared portions (paras. 0114-0116, 146-0154, 0186-0189), for the purpose of more securely anchoring the prosthesis in place, preventing blood leakage, and to better control the rate of tissue growth. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the prosthetic valve of Kovalsky to comprise a collar-covered flared portion, as taught by Rafiee, in order to more securely anchor the prosthesis in place, prevent blood leakage, and to better control the rate of tissue growth.

Kovalsky teaches the following regarding claim 20:  the valve of claim 18, wherein the plurality of leaflets is disposed in a ventricular section of the inner stent (Fig. 6).
Kovalsky teaches the following regarding claim 22:  the valve of claim 18, wherein the outer stent is configured to extend from an atrium of the heart to a ventricle of the heart and the collar is configured to extend radially in the atrium of the heart; when the valve is seated in a native atrioventricular annulus of the heart (Fig. 6; paras. 0012-0015).
Kovalsky teaches the following regarding claim 23:  the valve of claim 18, wherein the collar is configured to conform to an anatomical shape of an annulus of a heart and maintain the conformity during a cardiac cycle of the heart (Figs. 5-6, 9; paras. 0040-0041, 0049-0050). 
.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovalsky in view of Schwammenthal et al. (US Pub. No. 2006/0149360; hereinafter Schwammenthal).
Kovalsky discloses the limitations of the claimed invention, as described above.  However, it does not recite a tissue covering being disposed about an interior portion of the outer stent.  Schwammenthal teaches a prosthetic heart valve comprising a tissue covering (11) disposed about an interior portion of the outer stent (paras. 0058-0060), for the purpose of protecting the prosthesis and preventing blood leakage through the prosthesis.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the prosthetic valve of Kovalsky to comprise an inner tissue covering, as taught by Schwammenthal, in order to protect the prosthesis and prevent blood leakage through the prosthesis.

Claims 36 and 37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kovalsky in view of Fleck et al. (US Pub. No. 2010/0016881; hereinafter Fleck).
Kovalsky discloses the limitations of the claimed invention, as described above.  However, it does not recite the valve comprising a plurality of wires, each of the wires having a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774